Title: From Thomas Jefferson to St. John de Crèvecoeur, 20 May 1789
From: Jefferson, Thomas
To: Crèvecoeur, Michel Guillaume St. John de



Dear Sir
Paris May 20. 1789.

I am now to acknolege the receipt of your several favors of Oct. 20. Nov. 20. and Jan. 5. and to thank you for the pamphlets you have been so kind as to send me. A conveiance by the way of London enables me to write the present, for I never think of writing news by the circumnavigation of the Bordeaux packet. You know that your states general are met, and you have seen the speeches of the king and his ministers at the opening of it, for I take for granted M. de Montmorin has sent them to M. de Moustier, as I have done to Mr. Jay. I was present at that august ceremony. Had it been enlightened with lamps and chandeliers, it would have been almost as brilliant as the opera. Till now your affairs here have gone on with a smoothness and rapidity which has been never before seen. At this moment however they are at a dead stand. The great preliminary question Whether they shall vote by orders or persons, seems to threaten a scission. They have not yet ventured to present the question in form, but the votes which have been given by the separate chambers on the outworks of that question, enable us to see pretty clearly the strength of the two parties. For voting by persons are 1. the Tiers etat unanimously, 2. a good majority of the clergy (consisting of the curés and other lower clergy) 3. fifty four members of the Noblesse. For voting by orders are 1. the residue of the nobles being about 190. 2. a minority in the clergy consisting of the bishops, archbishops &c. All the world is conjecturing  how they are to get over the difficulty. Abundance are affrighted and think all is lost, and that the nation, in despair at this unsuccesful effort, will consign itself to tenfold despotism. This is rank cowardice. Others propose that the members shall go back to ask new instructions from their constituents. This would be useless, because they know that the same instructions would be repeated and who can say what new event internal or external might shuffle this glorious game out of their hands? Another hypothesis, which I shall develope, because I like it, and wish it, and hope it, is that as soon as it shall be manifest that the committees of Conciliation now appointed by the three chambers shall be able to agree in nothing, the Tiers will invite the other two orders to come and take their seats in the Common chamber. A majority of the clergy will come, and the minority of the Nobles. The chamber thus composed will declare that the States general are now constituted, will notify it to the king and propose to do business. It may be hoped he will accede to their proposition, justifying it by the necessities of the moment, and negotiating, as they go along, the return of the seceding members of the noblesse and clergy. If he should on the contrary refuse to receive them as the states general, and adhere to the principles of the Noblesse, it may possibly happen that the Tiers will declare all taxes discontinued, form a declaration of rights, and do such other acts as circumstances will admit, and retire every man to his tent. The taxgatherers might be resisted, and the body of the army found to be disposed differently from their officers. All this will be avoided by admitting this composition of the chamber to be the states general and pursuing modes of conciliation. These indeed will be difficult for the nobles, as the Tiers seem determined to break down all the barriers of separation between the several orders, and to have in future but one. I would have put off writing to you a few days longer, in hopes of informing you of the unravelling of this knot. But I am in hourly expectation of receiving my leave of absence, and am so prepared for my departure that a very few days will enable me to set out for America where I shall have the pleasure of relating to you more particularly the state of things here, of delivering you letters from your sons, and of assuring you in person of those sentiments of esteem & respect with which I have the honour to be Dear Sir Your most obedt. humble servt.,

Th: Jefferson


P.S. I have sent to M. le Comte de Moustier a list of the Deputies of the states.

 